Title: To George Washington from Samuel Powel, 26 January 1789
From: Powel, Samuel
To: Washington, George



Dear Sir
Philadelphia Jany 26 1789

I have taken the Liberty to enclose a Letter for your Nephew, in which I know not how far I may have acted agreeably to you. My reason for doing it is the fear of its being delayed by any other Mode of Conveyance, which it is of Consequence to him should not happen in the present Instance.
I do not recollect any Topic which at present, occupies the Conversation of Men, so much as the Insanity of the King of Great Britain. I am told, & I believe truly, that Dr Franklins observation upon hearing the Report was that he had long been of Opinion that the King of Great Britain was insane, tho’ it had not been declared to the World till now.
Mrs Powel begs Leave to add her best Wishes for Mrs Washington, yourself, the Major & his amiable Partner, with our little Friends to those of dear Sir Your most obedt humble Servt

Samuel Powel


I have the pleasure to inform you that Mr Fairfax is recovered from the small Pox and goes abroad.

